Citation Nr: 1727003	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 725	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), mood disorder, and a personality disorder.


REPRESENTATION

Veteran represented: by: Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sico, Asociate Counsel





INTRODUCTION

The Veteran served in the United States Navy on active duty from December 1971 through January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In his November 2012 substantive appeal, the Veteran requested a hearing before the Board.  The hearing was scheduled for May 2017.  However, in April 2017 the Veteran contacted VA by telephone and reported he was not appearing and related his desire to withdraw his appeal.  VA responded to the Veteran that such requests must be made in writing.  To date, the Veteran has not submitted a written request to withdraw this appeal and, as such, the Board will proceed with appellate review.  

The Veteran, as a layperson, is not able to distinguish between competing psychiatric diagnoses, and, as such, a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Veteran's claim for service connection for PTSD has been expanded to include his other acquired psychiatric disorders, mood disorder, and personality disorder.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to a corroborated in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in the favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, medical records reveal that the Veteran was diagnosed with PTSD during the appeal period.  See e.g., August 2010 VA examination.  Thus, a current medical diagnosis of PTSD has been demonstrated.

The Veteran's DD-214 shows that he served as an aircraft mechanic with the United States Navy, with service aboard the USS Enterprise.  Treatment records show participation in a drug rehabilitation program during service and disciplinary action after refusing duty/going AWOL.

In addition, the Veteran contended that his PTSD was related to multiple, dangerous incidents on the flight deck of the USS Enterprise.  More specifically, he Veteran reported working aboard ship and also on land in several places in Vietnam.  He denied active combat, nor was he under munitions fire.  He denied witnessing any horrific or gruesome events associated with combat, but he recalled witnessing several accidents.  In 1973 he saw a friend "sucked into an F-4 engine," he witnessed a friend commit suicide, and witnessed another soldier jump off the ship and be eaten by sharks.  He reported disciplinary actions during service due to substance abuse and he received a general discharge.  He maintains that the Navy gave him amphetamines to work more hours.  He acknowledged nervous trouble prior to his military service and in 1974 was described as having an "immature personality."  Other than substance abuse treatment, he did not undergo any other psychiatric treatment during service.  He reported that he feared going on the flight deck so much that he went AWOL so he would be placed in the brig.  He perceived the brig as being a safe place.

The Veteran further contended that he felt the Navy had a callous response to a loss of life.  The 2010 VA examiner opined that the Veteran's PTSD was "not tied to fears of future military or other threat, but rather to a significant response to being witness to a traumatic event and more importantly to perceiving that the military was callous in [its] response to this loss of life."  The examiner further stated that his PTSD was also due to being forced into the military due to legal issues, which caused his negative perception of the Navy.  

The Veteran also submitted a statement from a fellow service member who corroborated the alleged incident aboard the USS Enterprise.  

The Board finds the Veteran's assertions concerning his in-service experiences such as fearing being on the flight deck to be consistent with the places, types, and circumstances of his military service.  See 38 U.S.C.A. § 1154(a).  Therefore, there is credible supporting evidence that the claimed in-service stressor event occurred.

Moreover, when the Veteran was diagnosed with PTSD in October 2010, and the VA examiner who provided such diagnosis based her diagnosis on the Veteran's claimed in-service stressors described above.  In this regard, no other traumatic events were reported to or noted by them.  Furthermore, the 2010 VA examiner opined that it was at least as likely as not that the Veteran's PTSD was related to active service.  The physician noted the in-service stressors described above, indicated no other in-service stressor, and stated that there was no evidence of a post-service stressor.  Additionally, there is no contrary medical opinion in the record.  Hence, the evidence is at least evenly balanced as to whether there is a link between the Veteran's PTSD symptoms and the in-service stressor.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and each of the criteria of 38 C.F.R. § 3.304(f) have therefore been met, entitlement to service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.  



_________________________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


